          Case 3:17-cv-05769-RJB Document 227 Filed 01/02/20 Page 1 of 27
                                                      The Honorable Robert J. Bryan



 1

 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT TACOMA
 9   UGOCHUKWU GOODLUCK NWAUZOR,               Case No. 3:17-cv-05769-RJB
     FERNANDO AGUIRRE-URBINA,
10   individually and on behalf of all those
     similarly situated,                       DEFENDANT THE GEO GROUP, INC.’S
11                                             MOTION FOR SUMMARY JUDGMENT
              Plaintiffs/Counter-Defendants,
12
     v.
13
     THE GEO GROUP, INC.,
14                                             NOTE ON MOTION CALENDAR:
              Defendant/Counter-Claimant.      January 24, 2020
15
                                               ORAL ARGUMENT REQUESTED
16

17

18

19

20

21

22

23

24

25

26

27

                                                               AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.’S MOTION
     FOR SUMMARY JUDGMENT                                  1900 Sixteenth Street, Suite 1700
                                                               Denver, Colorado 80202
     (3:17-CV-05769-RJB)                                      Telephone: 303-260-7712
     51273540;1
          Case 3:17-cv-05769-RJB Document 227 Filed 01/02/20 Page 2 of 27



 1               Defendant The GEO Group, Inc. (“GEO”), by and through its undersigned counsel,

 2   hereby submits its Motion for Summary Judgment.

 3          I.          INTRODUCTION
 4               This litigation arises out of allegations by Plaintiffs that, despite the vastly different

 5   circumstances between individuals in Immigration and Customs Enforcement (“ICE”) detention

 6   and those who are not, there should be no distinction between them for the purposes of the

 7   Washington Minimum Wage Act (“WMWA”). An important foundation to GEO's primary

 8   defenses is that both the WMWA and the State of Washington clearly recognize these differences

 9   when it comes to their own prisoners and civil detainees, but do not when it comes to ICE's

10   detainees housed at GEO, ICE's federal contractor. Plaintiffs argue that individuals who

11   participate in the ICE-mandated Voluntary Work Program (“VWP”) at GEO's Northwest Ice

12   Processing Center (“NWIPC”) – with its stated purpose of reducing idleness while confined,

13   improving morale, and reducing disciplinary incidents – should be classified as “employees” for

14   purposes of the WMWA. As demonstrated herein, Plaintiffs' claim that the ICE detainees are

15   employees under the WMWA fails as a matter of law. As relevant here, there are no material facts

16   in dispute. Accordingly, GEO is entitled to summary judgment for three reasons:

17               First, detainees at the NWIPC do not fall within the WMWA's definition of “employee”.

18   The WMWA explicitly exempts individuals who are required to sleep and reside where they

19   work. RWC § 49.46.010(3)(j). It also excludes all detainees and inmates within state prisons,

20   jails, and civil detention facilities from the definition of “employee.” There is no question that

21   detainees at the NWIPC are required to sleep and reside where they perform their VWP duties and

22   are, therefore, exempted from the WMWA.

23               Second, the WMWA violates the U.S. Constitution's Supremacy Clause in two ways: (1) it

24   directly regulates the federal government (via GEO); and (2) it discriminates against the federal

25   government and those with whom the federal government deals. GEO is therefore entitled to

26   intergovernmental immunity under clear Supreme Court and Ninth Circuit precedent.

27               Third, GEO is immune from the WMWA under the doctrine of derivative sovereign
                                                                            AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.’S MOTION
                                                                        1900 Sixteenth Street, Suite 1700
     FOR SUMMARY JUDGMENT                                                   Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 1                                          Telephone: 303-260-7712

     51273540;1
            Case 3:17-cv-05769-RJB Document 227 Filed 01/02/20 Page 3 of 27



 1   immunity. In defining who is and who is not an employee at the NWIPC, GEO indisputably

 2   follows the directive of the federal government and the unambiguous terms of its contract with

 3   ICE.

 4                As detailed more fully herein, this Court should grant GEO’s Motion for Summary

 5   Judgment and dismiss Plaintiffs' WMWA claims in their entirety.

 6          II.          STATEMENT OF UNDISPUTED MATERIAL FACTS
 7                The NWIPC houses ICE detainees while they await the results of immigration

 8   proceedings or deportation. Dec. of Barnacle, Ex. A, 43.(“[ICE] is responsible for the detention,

 9   health, welfare, transportation, and deportation of detainees in removal proceedings, and those

10   subject to final order of removal from the United States. ICE houses detainees in Contractor-

11   owned, Contractor-operated detention facilities. . .”). All detainees at the NWIPC live and sleep at

12   the facility until ordered released or deported by a legal authority. ECF 1 ¶ 4.4 (describing

13   detainees as “captive”); Dec. of Barnacle, Ex. B, Nwauzor Dep. 36, 72-73 (describing living and

14   sleeping in the NWIPC and how he was required to stay there until granted asylum by a judge);

15   Dec. of Barnacle, Ex. C, Johnson Dec. ¶¶ 10, 18 (NWIPC detainees are held in the lawful

16   custody of ICE) (hereinafter “Johnson Dec.”); Dec. of Barnacle, Ex. D, Detainee Handbook

17   (“You have to share a living space with a lot of people so it is important to be considerate … [b]e

18   quiet at night so other people can sleep.”); Dec. of Scott ¶¶ 7-9. As part of its duties in safely

19   housing federal detainees at the NWIPC, GEO must comply with the 2011 Performance Based

20   National Detention Standards (“PBNDS”). Ex. A, pg. 45; Ex. E, 2009 ICE contract, pg. 57; ECF

21   19;          2011    Performance-Based    National     Detention       Standards            available   at

22   http://www.ice.gov/detention-standards/2011/ (last accessed Dec. 30, 2019) (hereinafter

23   “PBNDS”). Among the expected outcomes of the PBNDS is that “[d]etainees shall live and work

24   in a safe and orderly environment.” PBNDS § 2.10. To reduce the unrest that comes with idleness,

25   both GEO’s Contract with ICE (the “ICE Contract”) and the PBNDS require that GEO implement

26   and maintain a VWP at the NWIPC. PBNDS § 5.8; Ex. A p. 82 see also Ex. E, 89. GEO’s ICE

27   Contract uses the word “shall” in referring to the VWP, signaling a mandatory directive:
                                                                         AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.’S MOTION
                                                                     1900 Sixteenth Street, Suite 1700
     FOR SUMMARY JUDGMENT                                                Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 2                                       Telephone: 303-260-7712

     51273540;1
          Case 3:17-cv-05769-RJB Document 227 Filed 01/02/20 Page 4 of 27



 1   “Detainee labor shall be used in accordance with the detainee work plan developed by [GEO], and

 2   will adhere to the ICE PBNDS on Voluntary Work Program.” Ex. A at § IX, p. 82. The VWP is a

 3   program that exists solely to provide “detainees opportunities to work and earn money while

 4   confined . . . .” PBNDS § 5.8. The program addresses the “negative impact of confinement” by

 5   decreasing idleness, improving morale, and reducing disciplinary incidents. Id.; Johnson Dec.

 6   ¶ 11. VWP positions at the NWIPC exist only to provide opportunities for those detainees

 7   confined in ICE custody. Johnson Dec. ¶¶ 12, 23-23 (explaining that only detainees may

 8   participate in the VWP). Should GEO fail to implement the VWP, ICE may withhold or deduct

 9   up to 10% of each monthly invoice until GEO provides a compliant VWP. ECF 19 at 371.

10            The VWP explicitly applies to detainees, not GEO employees. GEO’s ICE Contract

11   defines “detainee” as “[a]ny person confined under the auspices and authority of any federal

12   agency . . .” Ex. A at 47; Ex. E at 51. GEO tracks the detainees who participate in the VWP and

13   submits their names, along with their detainee numbers, to ICE for reimbursement for GEO's

14   payment to detainees for their participation. Johnson Dec. ¶ 22; Dec. of Barnacle, Ex. F, Delacruz

15   Depo. 103:6-10. Consistent with the terms of the ICE Contract, participation in the VWP is

16   limited to detained individuals—the positions are not offered to the public or to GEO’s

17   employees. Declaration of Bruce Scott, ¶¶ 4-6. The ICE Contract's terms are clear: “Detainees

18   shall not be used to perform the responsibilities or duties of an employee.” Ex. A at 82. Indeed,

19   the ICE Contract further ensures that detainees cannot be classified as employees, by requiring

20   that all individuals classified as “employees” at the NWIPC “shall be a United States Citizen or a

21   person lawfully admitted into the United States for permanent residence . . .” Ex. A at 63; Ex. E

22   69. Additionally, the ICE Contract requires that each actual GEO employee sign a document

23   certifying that they agree to standards of conduct laid out therein including that, (1) a GEO

24   employee cannot have outside social contact with other detainees or their families and (2) a GEO

25   employee cannot accept or receive any gift or favor from any detainee or a detainee’s family. Ex.

26   A at 62. It would be virtually impossible for any detainee to sign such a document required of

27   GEO employees – as doing so would mean agreeing to cut off all social contact with his or her
                                                                       AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.’S MOTION
                                                                   1900 Sixteenth Street, Suite 1700
     FOR SUMMARY JUDGMENT                                              Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 3                                     Telephone: 303-260-7712

     51273540;1
          Case 3:17-cv-05769-RJB Document 227 Filed 01/02/20 Page 5 of 27



 1   family and fellow detainees.

 2            Similar to ICE’s VWP, the State of Washington itself operates a number of programs for

 3   civil detainees where it pays less than minimum wage. Dec. of Barnacle, Ex. G, Eagle Dep. 8:9

 4   (hereinafter “Eagle Dep.”); Dec. of Barnacle, Ex. H Williams Dec, ¶ 4 (hereinafter “Williams

 5   Dec.”); Dec. of Barnacle, Ex. I. For example, the State operates, among others, a work program

 6   at the Special Commitment Center (“SCC”), Eagle Dep. 8:9, where individuals are civilly

 7   detained. At the SCC, detainees are required to perform menial tasks (like those in the VWP) for

 8   less than minimum wage, including, janitorial work (Eagle Dep. 9:19-25, 10:1; 19:1-7), laundry

 9   (Dec. of Barnacle, Ex. J, Murphy Dep. 19:7-13), and food preparation for less than minimum

10   wage. Eagle Dep. 19:8-19; 31:8-14. To carry out operations at the SCC, the State also engages

11   contractors who are able to benefit from products and services obtained through subminimum

12   wages. Eagle Dep. 21:2-21. In turn, the State receives a financial benefit by exempting its civil

13   commitment programs from minimum wage. Eagle Dep. 17:3-19; 39:18-25; 40:1. In addition, the

14   individuals in this voluntary work program benefit from the program, which serves as an effective

15   tool to provide individuals with a feeling of self-worth, responsibility, and self-confidence as well

16   as to exercise their minds. Murphy Dep. 19:11-13; 20:22-24.

17            Additionally, the State offers an Inmate Work program to detainees at the Pierce County

18   Jail. Williams Dec. ¶ 4. The program is available to individuals who have not yet been convicted

19   of a crime. Id. ¶ 3. As part of the operations of Pierce County Jail, the State contracts with private

20   corporations to provide food services within the jail. Id. ¶ 8. Those private contractors operate the

21   kitchen using detainee labor, for which the detainees are paid subminimum wages. Id. ¶ 3.

22   Likewise, the State places criminal detainees in various facilities within and outside of the State.

23   Dec. of Barnacle, Ex. K, Eisen Dep. 6:8-12 (hereinafter “Eisen Dep.”). Similar to the SCC and

24   other prison, jail and civil commitment centers, the State engages private contractors to assist with

25   the detention of criminal detainees. Dec. of Barnacle, Ex. L. Ironically, one of the contractors that

26   the State engaged to house detainees was GEO. Eisen Dep. 6:8-12; Ex. L. The State’s contract

27   with GEO contemplated a work program where detainees could work for subminimum wages.
                                                                          AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.’S MOTION
                                                                      1900 Sixteenth Street, Suite 1700
     FOR SUMMARY JUDGMENT                                                 Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 4                                        Telephone: 303-260-7712

     51273540;1
           Case 3:17-cv-05769-RJB Document 227 Filed 01/02/20 Page 6 of 27



 1   Eisen Dep. 6:19-25, 7:1. The contract was “approved as to form” by the “WA Assistant Attorney

 2   General.” Ex. L. In all of its contracts to house criminal detainees, the State includes a

 3   requirement for a work program in order to reduce idleness—just like the PBNDS at the NWIPC.

 4   Eisen Dep. 7:8-14; Ex. L. And, as part of these contracts, the State “extends all of its legal or

 5   RCW requirements to all of its contractors.” Eisen Dep. 9:6-8.

 6         III.          SUMMARY JUDGMENT STANDARD
 7                Summary judgment is proper only if the pleadings, the discovery and disclosure materials

 8   on file, and any affidavits show that there is no genuine issue as to any material fact and that the

 9   movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c). The moving party is

10   entitled to judgment as a matter of law when the nonmoving party fails to make a sufficient

11   showing on an essential element of a claim on which the nonmoving party has the burden of

12   proof. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1985). There is no genuine issue of fact for

13   trial where the record, taken as a whole, could not lead a rational trier of fact to find for the

14   nonmoving party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986)

15   (nonmoving party must present specific, significant probative evidence, not simply “some

16   metaphysical doubt”); see also Fed. R. Civ. P. 56 (d). Conversely, a genuine dispute over a

17   material fact exists if there is sufficient evidence supporting the claimed factual dispute,

18   requiring a judge or jury to resolve the differing versions of the truth. Anderson v. Liberty Lobby,

19   Inc., 477 U.S. 242, 253 (1986); T.W. Elec. Service Inc. v. Pacific Electrical Contractors Assoc.,

20   809 F.2d 626, 630 (9th Cir. 1987). The nonmoving party may not merely state that it will

21   discredit the moving party’s evidence at trial, in the hopes that evidence can be developed at trial

22   to support the claim. T.W. Elect. Service Inc., 809 F.2d at 630 (relying on Anderson, supra).

23   Conclusory, non-specific statements in affidavits are not sufficient, and “missing facts” will not

24   be “presumed.” Lujan v. National Wildlife Federation, 497 U.S. 871, 888-89 (1990).

25   ///

26   ///

27
                                                                           AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.’S MOTION
                                                                       1900 Sixteenth Street, Suite 1700
     FOR SUMMARY JUDGMENT                                                  Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 5                                         Telephone: 303-260-7712

     51273540;1
          Case 3:17-cv-05769-RJB Document 227 Filed 01/02/20 Page 7 of 27



 1     IV.       As a Matter of Law, the WMWA Does Not Apply to Detainees in Washington
     Who Reside or Sleep at a Detention Facility.
 2

 3            The WMWA, as relevant here, requires that “every employer pay to each of his or her

 4   employees who has reached the age of eighteen years, wages at a rate” set forth in the statute.

 5   RWC § 49.46.020(1). The WMWA defines “employer” as “any individual, partnership,

 6   association, corporation, business trust, or any person or group of persons acting directly or

 7   indirectly in the interest of an employer in relation to an employee.” RWC § 49.46.010(4). Thus,

 8   the definition of “employer” turns on the definition of “employee.” The WMWA defines an

 9   “employee” as “any individual employed by an employer” except for a number of explicitly

10   enumerated exceptions. RWC § 49.46.010(3). In determining whether the WMWA applies, as a

11   threshold matter, a Court must determine whether an individual falls into an exception to the

12   WMWA. “If an individual is not an employee under the MWA, the minimum wage requirements

13   are never applicable[.]” Berrocal v. Fernandez, 155 Wash. 2d 585, 596, 121 P.3d 82, 87 (2005).

14   Here, detainees are covered by two exemptions to the definition of employee: (1) their

15   participation in and duties under the VWP require them to reside (and sleep) at the NWIPC—the

16   same location where they participate in the VWP; and (2) they are in the confines of a detention

17   facility within the State of Washington.

18            A. Detainees are not employees under the resident exception to the WMWA.
19            The WMWA explicitly provides that the definition of “employee… shall not include”:

20           (j) Any individual whose duties require that he or she reside or sleep at the place of his or
     her employment or who otherwise spends a substantial portion of his or her work time subject to
21   call, and not engaged in the performance of active duties;

22            RWC § 49.46.010(3)(j) (hereinafter the “resident exception”).

23   As Plaintiffs have previously argued, “the Court must analyze the plain language of the statute

24   … [i]f the statute is unambiguous, the Court’s inquiry about its meaning must end.” ECF 15

25   (citing Lake v. Woodcreek Homeowners Ass’n, 243 P.3d 1283, 1288 (Wash. 2010)). GEO

26   agrees. A statute is not ambiguous “merely because different interpretations are conceivable.”

27   State v. Gonzalez, 226 P.3d 131, 134 (Wash. 2010); ECF 15. In the same vein, “this Court
                                                                         AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.’S MOTION
                                                                     1900 Sixteenth Street, Suite 1700
     FOR SUMMARY JUDGMENT                                                Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 6                                       Telephone: 303-260-7712

     51273540;1
             Case 3:17-cv-05769-RJB Document 227 Filed 01/02/20 Page 8 of 27



 1   should not re-write legislation.” ECF 28 at 14 (Order on GEO’s Motion to Dismiss). In diversity

 2   cases, “the State’s highest court is the best authority on its own law.” Comm’r v. Bosch’s Estate,

 3   387 U.S. 456, 465 (1967); see also Perry v. Merit Sys. Prot. Bd., 137 S. Ct. 1975 (2017)

 4   (“[F]ederal courts defer to state courts on matters of state law when sitting in diversity.”);

 5   California Pro-Life Council, Inc. v. Getman, 328 F.3d 1088, 1099 (9th Cir. 2003) (deferring to

 6   California Court of Appeals interpretation of state law where the California Supreme Court had

 7   not yet decided the issue); Williams v. Dep’t of Army, 715 F.2d 1485, 1493 (Fed. Cir. 1983)

 8   (“Such a situation exists with respect to the ‘diversity’ jurisdiction of federal courts over state

 9   law controversies, as to which the highest state court ought to be allowed and is allowed the

10   deciding voice as to the meaning of state law.”).

11              The Supreme Court of Washington has previously addressed the resident exception. In

12   interpreting its statutory language1, the Supreme Court of Washington held that “[t]he plain

13   language of RCW 49.46.010(5)(j) excludes two categories of workers from the MWA’s

14   definition of ‘employee’: (1) those individuals who reside or sleep at their place of employment

15   and (2) those individuals who otherwise spend a substantial portion of work time subject to call,

16   and not engaged in the performance of active duties.” Berrocal v. Fernandez, 155 Wash. 2d 585,

17   598, 121 P.3d 82, 88 (2005); see also Strain v. W. Travel, Inc., 117 Wash. App. 251, 257, 70

18   P.3d 158, 162 (2003) (“The statute is plain: employees required to sleep at their places of

19   employment are exempt from coverage under the MWA.”). And, the Washington Department of

20   L&I has not altered this definition. WAC 296-128-600(5) (“‘Employee’ has the same meaning as

21   RCW 49.46.010(3).”). Thus, this Court, sitting in diversity, defers to the Washington Supreme

22   Court’s findings in Berrocal.

23              In Berrocal, two individual plaintiffs, Rafael Castillo and Heriberto Berrocal, brought

24   suit alleging the failure to pay minimum wage. Berrocal, 155 Wash. 2d at 588. Castillo and

25   Berrocal immigrated to the United States under temporary worker visas that specifically

26

27   1
         The same exact language in the present statute was previously located at RCW 49.46.010(5)(j).

                                                                                    AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.’S MOTION
                                                                                1900 Sixteenth Street, Suite 1700
     FOR SUMMARY JUDGMENT                                                           Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 7                                                  Telephone: 303-260-7712

     51273540;1
          Case 3:17-cv-05769-RJB Document 227 Filed 01/02/20 Page 9 of 27



 1   permitted them to work as sheepherders. Id. They entered into contracts with a ranch, requiring

 2   them to be available twenty-four (24) hours per day, seven (7) days per week to care for sheep.

 3   Id. In return, the ranch provided Castillo and Berrocal with a monthly stipend, health insurance,

 4   and room and board. Id. Castillo and Berrocal claimed that during their time at the ranch they

 5   were required to work more than 12 hours per day for subminimum wages, in violation of the

 6   WMWA. Id. 589. The ranch countered that it had not violated the WMWA because the resident

 7   exception applied; because Castillo and Berrocal lived and slept at the ranch, they were not

 8   employees.      Id. The plaintiffs refuted the ranch’s position by arguing that the statute was

 9   ambiguous. Id. Applying the principles of statutory construction, the Washington Supreme Court

10   concluded that the resident exception’s plain language was unambiguous, and that therefore,

11   individuals who live or sleep at their place of work are not “employees” under the WMWA. Id.

12   at 598.

13             At issue in this case is Plaintiffs' participation in the VWP at the NWIPC. The VWP is a

14   program that exists solely to provide “detainees opportunities to work and earn money while

15   confined . . . .” PBNDS § 5.8. The program addresses the “negative impact of confinement” by

16   decreasing idleness, improving morale, and reducing disciplinary incidents. Id.; Johnson Dec.

17   ¶ 11. The VWP positions exist only to provide opportunities for those detainees confined in ICE

18   custody, as at the NWIPC. Johnson Dec. ¶¶ 12, 23-23 (explaining that only detainees may

19   participate in the VWP). It is undisputed that, here, detainees reside (and sleep) at the NWIPC.

20   PBNDS §§ 2.13, 2.2 (defining detainees pods as their “living areas”); Ex. B, Nwauzor Dep. 36,

21   72-73 (describing living and sleeping in the NWIPC and how he was required to stay there until

22   granted asylum by a judge); Johnson Dec. ¶¶ 10, 18 (NWIPC detainees are held in the lawful

23   custody of ICE) (hereinafter “Johnson Dec.”); Ex. D (“You have to share a living space with a

24   lot of people so it is important to be considerate … [b]e quiet at night so other people can

25   sleep.”); Dec. of Scott ¶¶ 7-9. As in Berrocal, here, in addition to living and sleeping in the

26   NWIPC, Plaintiffs perform their work in the VWP at the NWIPC. Like in Berrocal, detainees are

27   provided room and board, healthcare, and payment (of less than the minimum wage). Dec. of
                                                                        AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.’S MOTION
                                                                    1900 Sixteenth Street, Suite 1700
     FOR SUMMARY JUDGMENT                                               Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 8                                      Telephone: 303-260-7712

     51273540;1
          Case 3:17-cv-05769-RJB Document 227 Filed 01/02/20 Page 10 of 27



 1   Scott ¶¶ 7-9. Once detainees are released, they can no longer perform VWP work at the NWIPC

 2   because VWP positions are only available to detainees – those that reside and sleep at the

 3   NWIPC. PBNDS 5.8, Dec. of Scott ¶¶ 4-6. Accordingly, because detainees at the NWIPC reside

 4   (and sleep) at the NWIPC, the unambiguous terms of the resident exception dictate that they are

 5   not “employees” under the WMWA.

 6            B. Detainees are not employees under the detainee exception to the WMWA.
 7            In addition to the exception for individuals who sleep or reside at their workplace, the

 8   WMWA exempts from the definition of employee “[a]ny resident, inmate, or patient of a state,

 9   county, or municipal correctional, detention, treatment or rehabilitative institution[.]” RWC

10   § 49.46.010(3)(k) (hereinafter “detainee exception”). 2 This exemption, in its most natural

11   reading, excludes those who are in government custody from the definition of employee.

12            Like with the resident exception, this Court first looks to the plain language of the statute

13   to interpret its meaning. In analyzing the plain meaning of a statute, “[a] nontechnical statutory

14   term may be given its dictionary meaning; statutes should be construed to effect their purpose,

15   and unlikely, absurd, or strained consequences should be avoided.” State v. Smith, 189 Wash. 2d

16   655, 662 (2017). Unlike the resident exception, the detainee exception has not been interpreted

17   by the Washington Supreme Court. But, courts that have interpreted the detainee exception have

18   concluded that civil detainees are not “employees” under the WMWA. Calhoun v. State, 146

19   Wash. App. 877, 886 (2008), as amended (Oct. 28, 2008).

20            In Calhoun, a pretrial detainee of a SCC (previously defined Special Commitment

21   Center) brought suit against the State, arguing that by virtue of his voluntary participation in

22   maintenance and janitorial work crews at the facility, he was an “employee,” and therefore

23   subject to the protections of various employment-related statutes. Id. at 885. In support of his

24   claims, Calhoun argued that he fell within the definition of employee under the WMWA. Id. at

25

26   2
      The Court of Appeals has explained that the detainee exception is not redundant of the resident exception, as the
     detainee exception covers situations where inmates or residents work off-site, but remain detained. Strain, 117
27   Wash. App. 251.

                                                                                  AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.’S MOTION
                                                                              1900 Sixteenth Street, Suite 1700
     FOR SUMMARY JUDGMENT                                                         Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 9                                                Telephone: 303-260-7712

     51273540;1
          Case 3:17-cv-05769-RJB Document 227 Filed 01/02/20 Page 11 of 27



 1   886. The court applied the detainee exception and concluded, “[i]n light of this exclusion, there

 2   is no reason to believe that the legislature or the courts expected or intended that principles

 3   derived from the MWA would be used to determine whether an SCC resident-worker qualifies as

 4   an ‘employee[.]’” Id. The court drew support from other benefits Calhoun was not eligible to

 5   receive as an SCC resident-worker. Id. Calhoun was ineligible for workers’ compensation, was

 6   ineligible for Social Security benefits, and could not participate in the State’s employee

 7   retirement program. Id. at 886.

 8            Here too, Plaintiffs fall into the detainee exception to the WMWA. The exceptions to the

 9   definition of “employee” describe certain individuals who are exempt from the definition of

10   employee—not certain types of entities that are not considered employers. Indeed, the definition

11   of “employer” is expansive, covering nearly any entity, individual, or “group of persons,” limited

12   only by whether they are acting “directly or indirectly in the interest of an employer in relation to

13   an employee.” RWC § 49.46.010(4). By that definition, the federal government (and GEO)

14   certainly fall into the definition of “employer.” But, that does not mean every individual who

15   acts at the direction of, or participates in a program of, the federal government or State is also

16   necessarily an “employee.” For example, the State could run a detention facility using the labor

17   of individuals who are neither residents or inmates of the facility. Those individuals would be

18   subject to minimum wage as they would not fall within any exception. By contrast, individuals

19   who are in the custody of the State, and reside at the facility would not be employees as they are

20   explicitly exempted under the statute (both the resident exception and the detainee exception). As

21   described above, Plaintiffs are residents of the NWIPC, held in the custody of the federal

22   government. Johnson Dec. ¶¶ 6,10, 18. The NWIPC is located within the State of Washington.

23   As residents of a “detention” facility, they are exempted from the definition of employee, so long

24   as that detention facility is a “state, county, or municipal . . . institution.” RWC §

25   49.46.010(3)(k).

26            The statute does not define “state” and therefore, this Court may look to the word's

27   common usage in the dictionary. Black’s Law Dictionary defines “state” as the “political system
                                                                         AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.’S MOTION
                                                                     1900 Sixteenth Street, Suite 1700
     FOR SUMMARY JUDGMENT                                                Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 10                                      Telephone: 303-260-7712

     51273540;1
          Case 3:17-cv-05769-RJB Document 227 Filed 01/02/20 Page 12 of 27



 1   of a body of people who are politically organized; the system of rules by which jurisdiction and

 2   authority are exercised over such a body of people.” STATE, Black’s Law Dictionary (11th ed.

 3   2019). The federal government (and by extension ICE) certainly falls within the definition of

 4   “state” contained in Black's Law Dictionary. The federal government is a political system that

 5   exercises jurisdiction over the United States. The State of Washington also falls within the

 6   definition of “state,” as a political system within Washington’s geographic boundaries. 3 The

 7   NWIPC is also within the geographic boundaries of Washington, making it arguably, a state

 8   institution under the detainee exception. Therefore, the plain language of the detainee exception

 9   removes individuals in the custody of the federal government, the state government, and its local

10   subdivisions from the definition of “employee” under the WMWA.

11            This construction is “plainly and unmistakably consistent with the terms and spirit of the

12   legislation.” Anfinson v. FedEx Ground Package Sys., Inc., 174 Wash. 2d 851, 870 (2012). There

13   is no reason for this Court to believe that the legislature intended to regulate the employment

14   status of those in government custody. Indeed, the State of Washington, in public filings with

15   this Court, has appeared to endorse this reading of the detainee exception. The State recently

16   argued that both the federal government and the State may “hold detainees and avoid the

17   application of the [W]MWA.” State of Washington v. GEO, Case No. 17-cv-05806, ECF 308,

18   pg. 6 (October 4, 2019); see also id. ECF 297 at 18 n. 5 (“All parties agree that the [WMWA]

19   does not apply to the federal government’s facilities . . .”); id. at 26-27 (“More importantly, that

20   the [detainee] exemption does not explicitly mention ‘federal’ institutions makes sense in light of

21   the Supremacy Clause and longstanding prohibition on states directly regulating the federal

22   government”); Grice Dep. 19:4-5 (“Generally an employee of the federal government would not

23

24   3
      Importantly, the word “state” is not capitalized in RCW 49.46.10(3)(k) and as such should not be construed as a
     proper noun referring to a specific state. Furthermore, when the legislature wants to refer specifically to Washington
25   State, it knows how to do so. See e.g. RCW § 49.12.121(1) (“The department may at any time inquire into wages,
     hours, and conditions of labor of minors employed in any trade, business, or occupation in the state of Washington
26   and may adopt special rules for the protection of the safety, health, and welfare of minor employees.) (emphasis
     added); RWC § 49.48.210 (11)(b) (“'Employer' means the state of Washington or a county or city, and any of its
27   agencies, institutions, boards, or commissions”) (emphasis added).

                                                                                    AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.’S MOTION
                                                                                1900 Sixteenth Street, Suite 1700
     FOR SUMMARY JUDGMENT                                                           Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 11                                                 Telephone: 303-260-7712

     51273540;1
          Case 3:17-cv-05769-RJB Document 227 Filed 01/02/20 Page 13 of 27



 1   be subject to the [WMWA]”). Thus, including the federal government in the broad definition of

 2   “state,” in the absence of additional clarification from the legislature, is consistent with the tenets

 3   of statutory interpretation. First, it does not require this Court to improperly impute words that

 4   are not written into the statute, such as “state-owned” or “state-operated.” Second, it avoids

 5   absurd or strained consequences that would occur if the state detainees were to be exempted,

 6   while federal detainees were not. By way of example, if the state and federal facilities were

 7   treated differently, aside from the clear intergovernmental immunity problems discuss below,

 8   some individuals who may be held in state custody would have a perverse incentive to be

 9   transferred to a federal detention facility in order to earn additional funds. Accordingly, the most

10   natural reading of the exception provides that any detainees held in government—or “state”—

11   custody, should be exempted from the definition of “employee” under the WMWA.

12            Because Plaintiffs are explicitly exempted from the definition of “employee” under the

13   WMWA, the Court’s inquiry may end here. The plain language of the statute makes clear that

14   NWIPC detainees are not employees. Accordingly, this Court should issue a declaratory

15   judgment that the WMWA does not apply to the detainees participating in the VWP at the

16   NWIPC.       Should this Court disagree with the Washington Supreme Court, and the plain

17   language drafted by the legislature (which it should not), the law would be invalid under the

18   principles of intergovernmental immunity. To read the statute so as to apply to the NWIPC, but

19   not apply to the SCCs and jails run by the State renders it discriminatory on its face, and

20   therefore, invalid under the doctrine of intergovernmental immunity.

21       V.      Even if this Court Interprets the Statutory Language of the WMWA to
     Apply to VWP Participating Detainees at the NWIPC, GEO is Immune from Suit. 4
22
              A. The Intergovernmental Immunity Defense is Available in a Case Between a
23               Private Party and a Federal Government Contractor.
24            As a threshold matter, the fact that the Plaintiffs in this case are private actors does not

25   impact the applicability of the doctrine of intergovernmental immunity. Davis v. Michigan Dep’t

26
     4
       It is GEO’s position that the plain language of the WMWA exempts detainees at the NWIPC. However, in the
27   alternative and in the event this Court disagrees, GEO is entitled to intergovernmental immunity.

                                                                             AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.’S MOTION
                                                                         1900 Sixteenth Street, Suite 1700
     FOR SUMMARY JUDGMENT                                                    Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 12                                          Telephone: 303-260-7712

     51273540;1
          Case 3:17-cv-05769-RJB Document 227 Filed 01/02/20 Page 14 of 27



 1   of Treasury, 489 U.S. 803, 814 (1989) (“[I]t does not follow that private entities or individuals

 2   who are subjected to discriminatory taxation on account of their dealings with a sovereign cannot

 3   themselves receive the protection of the constitutional doctrine. Indeed, all precedent is to the

 4   contrary.”). Rather, intergovernmental immunity arises where a state law attempts to regulate the

 5   Federal Government, or those with whom it deals. United States v. California, 921 F.3d 865, 879

 6   (9th Cir. 2019) “When the state law is discriminatory, a private entity with which the federal

 7   government deals can assert immunity.” Boeing Co. v. Movassaghi, 768 F.3d 832, 842 (9th Cir.

 8   2014) “For purposes of intergovernmental immunity, federal contractors are treated the same as

 9   the federal government itself.” California, 921 F.3d 882; see also Goodyear Atomic Corp. v.

10   Miller, 486 U.S. 174, 181, (1988) (applying intergovernmental immunity to private contractors

11   “authorized by statute to carry out a federal mission”). As such, federal courts frequently

12   entertain intergovernmental immunity defenses raised by a federal contractor when faced with a

13   suit brought by private plaintiffs (not a governmental entity). See e.g., Goodyear, 486 U.S. 174

14   (considering an intergovernmental immunity defense where a government contractor was sued

15   by its’ former employee, a private party, who alleged that the contractor had failed to pay certain

16   sums under state workers compensation laws); Lamb v. Martin Marietta Energy Sys., Inc., 835 F.

17   Supp. 959, 960 (W.D. Ky. 1993) (assessing a federal contractor’s intergovernmental immunity

18   defense where private plaintiffs sought to enforce state tort law claims of negligence); Bordell v.

19   Gen. Elec. Co., 164 A.D.2d 497, 498, 564 N.Y.S.2d 802, 803 (1990) (applying the doctrine of

20   intergovernmental immunity where a federal contractor, General Electric Company, was sued by

21   a former employee for wrongful discharge). Here, because the WMWA both directly regulates

22   the Federal Government (via GEO) and discriminates against GEO in its capacity as a federal

23   contractor, GEO may raise the defense of intergovernmental immunity. See Boeing, 768 F.3d at

24   842 (“The federal government’s decision to hire Boeing to perform the cleanup rather than using

25   federal employees does not affect our immunity analysis on this ground.”). Thus, this defense is

26

27
                                                                        AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.’S MOTION
                                                                    1900 Sixteenth Street, Suite 1700
     FOR SUMMARY JUDGMENT                                               Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 13                                     Telephone: 303-260-7712

     51273540;1
            Case 3:17-cv-05769-RJB Document 227 Filed 01/02/20 Page 15 of 27



 1   equally available to GEO here as it is in State of Washington v. GEO.5

 2              B. Intergovernmental Immunity.
 3              The doctrine of intergovernmental immunity is derived from the Supremacy Clause, U.S.

 4   Const., Art. VI, which mandates that “the activities of the Federal Government are free from

 5   regulation by any state.” Under the intergovernmental immunity doctrine, “a state regulation is

 6   invalid only if it [1] regulates the United States directly or [2] discriminates against the Federal

 7   Government or those with whom it deals.” See North Dakota v. United States, 495 U.S. at 435

 8   (1986). Because “a [state] regulation imposed on one who deals with the Government has as

 9   much potential to obstruct governmental functions as a regulation imposed on the Government

10   itself,” intergovernmental immunity may apply to state regulation that affects government

11   contractors, see id. at 438; see also Boeing, 768 F.3d at 842-43 (“The federal government’s

12   decision to hire Boeing to perform the cleanup rather than using federal employees does not

13   affect our immunity analysis on [the grounds of discrimination]. When the state law is

14   discriminatory, a private entity with which the federal government deals can assert immunity.”).

15   The Supreme Court has made clear that the intergovernmental immunity doctrine requires the

16   invalidation of otherwise generally applicable state laws that treat the state and those with whom

17   it deals better than the federal government and those with whom it deals. Davis, 489 U.S. at 812.

18   This includes laws that discriminate against federal contractors, as the Supreme Court has

19   explained, “it does not seem too much to require that the State treat those who deal with the

20   [federal] Government as well as it treats those with whom it deals itself.” Phillips Chem. Co. v.

21   Dumas Indep. Sch. Dist., 361 U.S. 376, 385 (1960). Here, both prongs of the North Dakota test

22   for intergovernmental immunity are satisfied.

23         i.      The WMWA Directly Regulates The Federal Government By Purporting To
     Set A Prevailing Wage Rate For Federal Detainees And Inmates.
24

25              “[U]nder the intergovernmental immunity component of the Supremacy Clause to the

26

27   5
         17-cv-05806-RJB, which has been consolidated with this case for the purposes of liability.

                                                                                      AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.’S MOTION
                                                                                  1900 Sixteenth Street, Suite 1700
     FOR SUMMARY JUDGMENT                                                             Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 14                                                   Telephone: 303-260-7712

     51273540;1
          Case 3:17-cv-05769-RJB Document 227 Filed 01/02/20 Page 16 of 27



 1   United States Constitution, states may not directly regulate the Federal Government's operations

 2   or property.” Blackburn v. United States, 100 F.3d 1426, 1435 (9th Cir. 1996). In Blackburn, the

 3   Ninth Circuit concluded that a law, neutral on its face, impermissibly regulated the federal

 4   government’s operations. Id. At issue was a law requiring placement of warning signs and safety

 5   ropes near certain bodies of water. Id. at n.3. Under the law, which did not provide an exception

 6   for the federal government, Yosemite National Park would have been required to change its

 7   operations by placing signs and ropes throughout the park. Id. at 1435. The Ninth Circuit found

 8   that this regulation, though not explicitly targeted at the federal government, was a “direct and

 9   intrusive regulation by the State of the Federal Government’s operation of its property at

10   Yosemite.” Id. Accordingly, the court concluded that applying the state law to the federal

11   government would run afoul of the Supremacy Clause. Id.

12            Similarly, in Boeing, a California law implemented regulations regarding the cleanup of

13   toxic substances. Boeing, 768 F.3d at 839. The law permitted a state agency to “compel a

14   responsible party or parties” to take certain remedial actions related to toxic waste cleanup. Id.

15   The federal government hired Boeing, a contractor to perform its cleanup work in California.

16   Boeing filed suit challenging the law. Id. Boeing argued that while the regulation did not

17   explicitly name the federal government as a “responsible party”, its application was clear: the

18   federal government was certainly a “responsible party” as defined in the statute—if not the

19   responsible party. Id. Because the federal government (and by extension Boeing) fell within the

20   definitions in the state statute, Boeing argued that the state law directly interfered with the

21   functions of the federal government by “mandat[ing] the ways in which Boeing render[ed]

22   services that the federal government hired Boeing to perform.” Id. at 840. In so doing, the state

23   law impermissibly attempted to supplant the standards chosen by the federal government with

24   those chosen by the state. Id. The Ninth Circuit agreed and concluded that the statute directly

25   regulated the federal government—in violation of the Supremacy Clause. Id. at 840.

26            Similar to Blackburn and Boeing, the WMWA here directly regulates the Federal

27
                                                                       AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.’S MOTION
                                                                   1900 Sixteenth Street, Suite 1700
     FOR SUMMARY JUDGMENT                                              Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 15                                    Telephone: 303-260-7712

     51273540;1
          Case 3:17-cv-05769-RJB Document 227 Filed 01/02/20 Page 17 of 27



 1   Government, and by extension GEO.6 The WMWA defines “employer” so broadly as to include

 2   nearly any entity, individual, or “group of persons,” limited only by whether they are acting

 3   “directly or indirectly in the interest of an employer in relation to an employee.” RWC

 4   § 49.46.010(4). The federal government (and by extension, its contractor GEO) falls squarely

 5   within this definition, just as the federal government (and Boeing) fell within the definition of

 6   “responsible party” in Boeing. There is no exception in the WMWA for individuals under the

 7   jurisdiction, or employ, of the federal government. Thus, as in Boeing, the regulation

 8   impermissibly “mandates the ways in which [GEO] renders services that the federal

 9   government” hired it to perform. Boeing, 768 F.3d at 840. The WMWA directly regulates the

10   federal government by mandating the amount of wages the government and its contractor must

11   pay—and to whom. Specifically, here, Plaintiffs seek to utilize its provisions to classify VWP

12   workers as “employees.” In the alternative, they seek utilize its provisions to eliminate the VWP

13   program, despite the federal government’s established practice that conditions of confinement

14   improve when idleness decreases. PBNDS § 5.8; Johnson Dec. ¶ 11. Because, the WMWA

15   directly regulates the federal government, it conflicts with the Supremacy Clause and GEO is

16   entitled to intergovernmental immunity.

17        ii.    The WMWA discriminates Against the United States Government and Those
     with Whom it Deals.
18

19            In addition to directly regulating the federal government, the WMWA discriminates

20   against the federal government by, according to Plaintiffs, excluding the detainees and inmates

21
     6
        In U.S. v. California, the Ninth Circuit recently held that in the context of federal immigration detention centers,
22   federal government contractors are treated the same as the federal government itself for purposes of
     intergovernmental immunity:
23            To “arrange for appropriate places of detention for aliens detained pending removal or a
              decision on removal,” 8 U.S.C. § 1231(g)(1), the INA contemplates use of both federal
24            facilities and nonfederal facilities with which the federal government contracts. See id. §
              1231(g)(2) (requiring the federal government to “consider the availability for purchase or
25            lease of any existing prison, jail, detention center, or other comparable facility suitable for”
              detainee detention); id. § 1103(a)(11) (authorizing “payments” to and “cooperative
26            agreement[s]” with states and localities). For purposes of intergovernmental immunity in this
              immigration context, federal contractors are treated the same as the federal government itself.
27   California, 921 F.3d at 882 n.7.

                                                                                     AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.’S MOTION
                                                                                 1900 Sixteenth Street, Suite 1700
     FOR SUMMARY JUDGMENT                                                            Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 16                                                  Telephone: 303-260-7712

     51273540;1
          Case 3:17-cv-05769-RJB Document 227 Filed 01/02/20 Page 18 of 27



 1   of the State of Washington and its municipal or local entities from the definition of “employee”

 2   while simultaneously categorizing federal detainees and inmates as “employees.” 7 RWC

 3   § 49.46.010(3)(k). As the Ninth Circuit recently reiterated, “state laws are invalid if they . . .

 4   discriminate[] against the Federal Government or those with whom it deals.” California, 921

 5   F.3d at 878. The doctrine of intergovernmental immunity attaches when a state law both

 6   discriminates against the federal government and burdens it in some way. Id.

 7            In Davis, the Supreme Court held that “Michigan Income Tax Act violates principles of

 8   intergovernmental tax immunity by favoring retired state and local government employees over

 9   retired federal employees.” Davis, 489 U.S. at 817. The Michigan statute at issue exempted from

10   taxation retirement benefits paid by the state, but did not equally exempt retirement benefits paid

11   by other employers, including the federal government. Id. at 803. In reaching its conclusion, the

12   Supreme Court concluded that the key consideration was that the law treated retired state

13   employees better than retired federal employees—thereby discriminating against the federal

14   government. Id. at 806.

15            In Dawson v. Steager, decided earlier this year, the State of Virginia had passed a law

16   allowing an individual to reduce his or her federal adjusted gross income by the amount of any

17   “[r]etirement income received in the form of pensions and annuities after December 31, 1979,

18   under any West Virginia police, West Virginia Firemen’s Retirement System or the West Virginia

19   State Police Death, Disability and Retirement Fund, the West Virginia State Police Retirement

20   System or the West Virginia Deputy Sheriff Retirement System.” W. Va. Code Ann. § 11-21-12

21   (c)(6); Dawson v. Steager, 139 S. Ct. 698 (2019). While the statute allowed an individual to

22   reduce his or her income (for tax purposes) by the amount of a state police pension, it did not

23   allow for the reduction of income by the amount of a federal law enforcement pension. Id. at

24   704-705. The statute at issue did not explicitly state that “pensions from the federal government

25

26   7
       Of course, as stated above, the statute can, and should be, read to exclude detainees in both federal and state
     custody from the definition of employee, in which case the Court need not reach the issue of intergovernmental
27   immunity.

                                                                                 AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.’S MOTION
                                                                             1900 Sixteenth Street, Suite 1700
     FOR SUMMARY JUDGMENT                                                        Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 17                                              Telephone: 303-260-7712

     51273540;1
          Case 3:17-cv-05769-RJB Document 227 Filed 01/02/20 Page 19 of 27



 1   do not qualify,” but nevertheless, had the same effect by explicitly including only state pensions.

 2   Thus, the Supreme Court concluded that the law was impermissibly discriminatory. Id. at 703. In

 3   reaching this conclusion, the Court relied upon Davis and Phillips to frame its analysis,

 4   concluding that in evaluating whether a law is discriminatory, courts should consider whether the

 5   federal entity is similarly situated to those who receive the benefit, not those that do not receive

 6   the benefit. Id.

 7            Here, too, Plaintiffs' proposed interpretation of the WMWA discriminates against the

 8   federal government (and its contractors), 8 by providing exceptions to the definition of

 9   “employee” for state detainees, but not federal detainees. Under the guidance of Dawson, GEO

10   must be compared to state facilities (who receive a benefit), not those who do not receive a

11   benefit (i.e., private State contractors). In comparing the NWIPC to its State counterparts, as the

12   Court must under the clear guidance provided by California and Dawson, it is clear that the

13   WMWA is impermissibly discriminatory. By omission, like in Dawson, the WMWA

14   discriminates against the federal government (and its contractors) who house similar detainees,

15   inmates, or residents. As articulated in Dawson, “[w]hether a State treats similarly situated state

16   and federal employees differently depends on how the State has defined the favored class.” Id. at

17   705. In Dawson, the law at issue specifically applied to state retirees who were formerly West

18   Virginia police, firefighters, and deputy sheriffs. Id. Therefore, the proper comparison was

19   similarly situated federal retirees with similar job responsibilities to a state police officer, sheriff,

20   or firefighter. Id. Here, the legislature has defined the class of individuals exempted from the

21   WMWA as “[a]ny resident, inmate, or patient of a state . . . correctional, detention, treatment or

22   rehabilitative institution[.]” RWC § 49.46.010(3)(k). Under California, GEO is treated the same

23   as the federal government for intergovernmental immunity purposes in the immigration context.

24
     8
      Again, in the context of federal immigration detention centers, government contractors are treated the same as the
25   federal government itself for purposes of intergovernmental immunity. Thus, for purposes of the immunity analysis,
     GEO is treated the same as the federal government itself—put differently GEO steps into the federal government's
26   shoes. Boeing, 768 F.3d at 842 (“When the state law is discriminatory, a private entity with which the federal
     government deals can assert immunity.”); California, 921 F.3d at n.7 (“For purposes of intergovernmental
27   immunity, federal contractors are treated the same as the federal government itself.”).

                                                                                  AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.’S MOTION
                                                                              1900 Sixteenth Street, Suite 1700
     FOR SUMMARY JUDGMENT                                                         Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 18                                               Telephone: 303-260-7712

     51273540;1
          Case 3:17-cv-05769-RJB Document 227 Filed 01/02/20 Page 20 of 27



 1   921 F.3d at n.7. Thus, here, the proper comparison to the federal government's detainees, held at

 2   the NWIPC (which is operated by GEO), is any resident, inmate, or patient of a state detention

 3   facility. Washington operates detention facilities within its state (both criminal and civil) in

 4   which it does not pay detainees who participate in work programs minimum wage because they

 5   are exempt from the WMWA. Eagle Dep. 8:9; Williams Dec ¶ 4; Ex. I. At the same time, here,

 6   Plaintiffs seek to classify GEO's detainees who participate in work programs as “employees”

 7   under the WMWA. This proper comparison makes plain that the WMWA is impermissibly

 8   discriminatory because the “requirements burden federal operations, and only federal

 9   operations.” California, 921 F.3d at 883.

10            As a result of the discriminatory legislation, the federal government (and GEO) will face

11   both an economic and administrative burden. See e.g., Blackburn, 100 F.3d at 1435 (finding

12   intergovernmental immunity applicable where the government would face an incredible

13   administrative burden to comply with the law); California, 921 F.3d at 883 (“any discriminatory

14   burden on the federal government is impermissible”). GEO (and the federal government) would

15   be subject to an economic burden that the State would not be forced to bear. There is no question

16   that the difference between $1 a day and minimum wage is significant. Indeed, in 2014,

17   approximately 133,800 VWP shifts were completed at the expense of $1 per day. Dec. of

18   Barnacle, Ex. M at 24. Even assuming each shift was a single hour-long, the cost would increase

19   more than 10 times to accommodate the minimum wage under the WMWA. As it stands, GEO’s

20   contract with ICE caps VWP reimbursements at $114,975 per year. Johnson Dec. ¶ 24. Should

21   the WMWA apply, that would result in a significant shortfall in the allocated budget for the

22   VWP program. Scott Dec. ¶ 17. Inevitably, GEO would be compelled to restructure and

23   renegotiate the pricing of its contracts with ICE, ultimately passing the cost directly to ICE. Scott

24   Dec. ¶ 16. This restructuring will most assuredly cause a dramatic repricing of the federal

25   government's contracts with GEO and other private detention service providers, thereby

26   ultimately causing a significant financial burden on the federal government. At the same time, the

27   State would be free to continue to operate work programs for state detainees at a fraction of the
                                                                         AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.’S MOTION
                                                                     1900 Sixteenth Street, Suite 1700
     FOR SUMMARY JUDGMENT                                                Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 19                                      Telephone: 303-260-7712

     51273540;1
          Case 3:17-cv-05769-RJB Document 227 Filed 01/02/20 Page 21 of 27



 1   cost. Eagle Dep. 21:2-21.

 2            As for the administrative burden, GEO would be required to classify each participant in

 3   the VWP as an employee. It would thereafter need to implement a system to track the hours

 4   worked by each detainee. Scott Dec. ¶ 11. And, to ensure it was paying each detainee properly, it

 5   would have to hire additional personnel to, among other things, track when each individual

 6   moved facilities, and adjust his or her wages accordingly, depending upon the relevant minimum

 7   wage. Scott Dec. ¶ 15. As employees, GEO would also have to implement policies for managing

 8   detainee performance and the discipline or termination of underperformers. In turn, GEO would

 9   need to find an alternate activity for individuals who were not hired to participate, in order to

10   manage idleness. Furthermore, GEO would need to track work authorizations and submit the

11   necessary paperwork (insofar as GEO could actually hire any of the individuals as employees

12   without running astray of federal immigration laws). Scott Dec. ¶¶ 12, 15 This would certainly be

13   a “nightmarish accounting prospect.” Strain, 117 Wash. App. At 259. Such an undertaking, even

14   if confined to the NWIPC alone, would be a significant administrative burden that the State

15   would not equally bear. Scott Dec. ¶ 17. Accordingly, if the WMWA applies to detainees in the

16   NWIPC, GEO and the federal government will suffer an unmanageable administrative burden.

17            Furthermore, both the federal government and the State recognize the positive benefits

18   that come from a detainee work program—the negative impacts of confinement are reduced and

19   individuals are better prepared to re-enter society when released. Johnson Dec. ¶ 11; Murphy Dep.

20   18:20-24; Eisen Dep. 7:8-14. If the cost of implementing the VWP were to increase such that only

21   a small number of detainees could participate, the State would obtain another benefit which the

22   WMWA would deny the federal government. If the VWP were to be reduced or eliminated while

23   the same programs continued at the SCC, the federal detainees would suffer from additional

24   negative consequences of confinement where SCC detainees would continue to participate in

25   opportunities to make productive contributions to their communities. This would have the result

26   of burdening the federal government (and GEO) by denying it a program that both the State and

27   federal government agree has a positive impact on detained individuals. Thus, if the WMWA
                                                                       AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.’S MOTION
                                                                   1900 Sixteenth Street, Suite 1700
     FOR SUMMARY JUDGMENT                                              Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 20                                    Telephone: 303-260-7712

     51273540;1
          Case 3:17-cv-05769-RJB Document 227 Filed 01/02/20 Page 22 of 27



 1   applies to detainees at the NWIPC, the federal government (and GEO) would be forced to bear

 2   yet another discriminatory burden, in violation of the Supremacy Clause. Accordingly, the

 3   doctrine of intergovernmental immunity should apply to deny Plaintiffs' WMWA claims.

 4            Finally, GEO anticipates that Plaintiffs will argue that intergovernmental immunity does

 5   not apply because the proper comparator would be a private State contractor, and that under the

 6   WMWA, such a private State contractor would be required to pay the minimum wage. Such a

 7   comparison is inaccurate and misleading for three reasons. First, this reading is directly contrary

 8   to the recent Supreme Court and Ninth Circuit guidance in Dawson and California. Second,

 9   there is no indication that the WMWA would apply to a private State contractor. The WMWA

10   does not differentiate between different classes of employers for purposes of the minimum wage.

11   As noted above, the definition of employer is the same for all entities. RCW 49.46.010(4). The

12   definition applies equally to the federal government (and its contractors) and the State

13   government (and its contractors). Rather, the WMWA differentiates between different classes of

14   employees (or non-employees). In doing so, it states that an individual who performs work for an

15   employer is not an employee if he or she is detained by the State for either civil or criminal

16   reasons. Thus, an individual in the custody of the State or federal government is not entitled a

17   minimum wage, regardless of who houses him or her (or who would otherwise be his or her

18   employer.) Third, this claim would be erroneous as the State includes a provision requiring a

19   subminimum wage work program in all of its contracts, including the one it entered into with

20   GEO. Eisen Dep. 7:8-14; Ex. L. Accordingly, GEO is entitled intergovernmental immunity and

21   Plaintiffs' claims under the WMWA should be summarily dismissed.

22            C. Derivative Sovereign Immunity.
23            In addition to intergovernmental immunity, here, GEO is entitled to summary judgment

24   under the doctrine of derivative sovereign immunity (“DSI”). Government contractors may

25   “obtain certain immunity in connection with work which they do pursuant to their contractual

26   undertakings with the United States.” Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663, 672 (2016)

27   (internal quotation marks omitted) (quoting Brady v. Roosevelt S.S. Co., 317 U.S. 575, 583, 63
                                                                        AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.’S MOTION
                                                                    1900 Sixteenth Street, Suite 1700
     FOR SUMMARY JUDGMENT                                               Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 21                                     Telephone: 303-260-7712

     51273540;1
          Case 3:17-cv-05769-RJB Document 227 Filed 01/02/20 Page 23 of 27



 1   S.Ct. 425, 87 L.Ed. 471 (1943)). A contractor is entitled to DSI when it performs work

 2   “authorized and directed by the Government of the United States” and the contractor “simply

 3   performed as the Government directed.” Campbell-Ewald Co., 136 S. Ct. at 673. In that way,

 4   DSI ensures that “‘there is no liability on the part of the contractor’ who simply performed as the

 5   Government directed.” In re U.S. Office of Pers. Mgmt. Data Sec. Breach Litig., 928 F.3d 42, 69

 6   (D.C. Cir. 2019) (quoting Yearsley v. W.A. Ross Constr. Co., 309 U.S. 18, 21 (1940)).

 7   Authorization is “validly conferred” on a contractor if Congress authorized the government

 8   agency to perform a task and empowered the agency to delegate that task to the contractor,

 9   provided it was within the power of Congress to grant the authorization. See Yearsley, 309 U.S.

10   at 20, 60 S.Ct. 413. Put another way, a government contractor that “violates both federal law and

11   the government's explicit instructions” loses the shield of DSI and is subject to suit by those

12   adversely affected by the contractor's violations. Campbell-Ewald Co., 136 S. Ct. at 647.

13            Recently, the Fourth Circuit addressed facts analogous to those here. In Cunningham v.

14   General Dynamics Information Technology, Greg Cunningham, received an autodialed call from

15   General Dynamics (a government contractor), advertising the commercial availability of health

16   insurance. 888 F.3d 640, 643 (4th Cir.), cert. denied, 139 S. Ct. 417 (2018). Cunningham filed

17   suit on behalf of a putative collective, arguing that because he had not provided his express

18   consent, General Dynamics had violated the Telephone Consumer Protection Act (“TCPA”). Id.

19   In response, General Dynamics claimed that it was immune from suit under the principle of DSI.

20   Id. General Dynamics called Cunningham in connection with its contract with the Department

21   of Health and Human Services (“DHHS”) wherein General Dynamics was required to make calls

22   informing individuals about their ability to buy health insurance created by the Affordable Care

23   Act (“ACA”).9 Id. at 643. Under the contract, General Dynamics was required to make phone

24   calls during a specified timeframe to inform individuals about their ability to buy health

25   insurance through the health insurance exchanges created by the ACA. Id. at 644. DHHS

26
     9
       DHHS was authorized to establish a system informing applicants about their eligibility for a qualified health
27   plan pursuant to 42 U.S.C. § 18083(a), (b)(2), (e).

                                                                                   AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.’S MOTION
                                                                               1900 Sixteenth Street, Suite 1700
     FOR SUMMARY JUDGMENT                                                          Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 22                                                Telephone: 303-260-7712

     51273540;1
          Case 3:17-cv-05769-RJB Document 227 Filed 01/02/20 Page 24 of 27



 1   authorized General Dynamics to use an autodialer to make the calls, provided a script for each

 2   call, and provided a list of phone numbers for each call. Id. The contract also required General

 3   Dynamics follow all applicable laws. Id. at 647. DHHS provided Cunningham’s phone number

 4   to General Dynamics, indicating he was an individual who should be notified of his right to

 5   enroll in health care plans. Id. In assessing whether DSI applied, the Fourth Circuit concluded

 6   that General Dynamics did not violate its contract when it made the call to Cunningham, because

 7   it was explicitly authorized under the contract. Id. In so holding, the Fourth Circuit made clear

 8   that the fact that General Dynamics did not obtain Cunningham’s consent prior to placing the

 9   phone call (as mandated by the TCPA) was insufficient to show that it violated the contract

10   which required it to comply with applicable laws, where the actions it took were otherwise

11   consistent with what the contract required. Id. Thus, General Dynamics was entitled to DSI. Id.

12            There can be no question that GEO has performed precisely as directed by ICE without

13   violating its contractual obligations or exceeding its delegated authority. Here, it is undisputed

14   that GEO was explicitly mandated to operate a VWP. PBNDS § 5.8; Ex. A, 82. Further, the ICE

15   Contract explicitly stated that detainees shall not be used to perform the responsibilities or duties

16   of an employee. Ex. A, 82.. Consistent with its obligations, GEO operated a VWP. GEO also

17   explicitly followed its contractual directive, without deviation, by not hiring detainees as

18   employees. Like in Cunningham, where the contract did not require General Dynamics to obtain

19   prior consent for compliance with the TCPA, here the ICE Contract did not require GEO to

20   assess the risk that a court could potentially consider the tasks performed by detainees to

21   constitute employment under the WMWA. Therefore, GEO is immune from Plaintiffs’ claim to

22   the contrary that “Plaintiff and the proposed class members are ‘employees’ under [the

23   WMWA.]” ECF 1 at ¶ 6.1.

24            For the purposes of DSI it is of no moment that GEO could have had discretion to pay

25   detainees more than a dollar. Plaintiffs have brought forward no cause of action that would allow

26   them to claim a legal right to an amount that is less (or more) than minimum wage but more than

27   what they are currently being paid. Instead, the underpinnings of the present lawsuit ask this
                                                                         AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.’S MOTION
                                                                     1900 Sixteenth Street, Suite 1700
     FOR SUMMARY JUDGMENT                                                Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 23                                      Telephone: 303-260-7712

     51273540;1
           Case 3:17-cv-05769-RJB Document 227 Filed 01/02/20 Page 25 of 27



 1   Court to find that VWP-participating detainees at the NWIPC are GEO's employees and

 2   therefore subject to the protections of the WMWA. If the WMWA does not apply, which it does

 3   not, then it also does not govern the rate detainees are paid for their participation in the VWP.

 4   Accordingly, because detainees cannot be treated as employees under the direct terms of the ICE

 5   Contract, and because GEO complied with this requirement, GEO is entitled to DSI.

 6               There is also no question that Congress has validly conferred on ICE the authority to

 7   provide for the custodial supervision of detainees, and to do so using private contractors like

 8   GEO. ICE has broad discretion to determine where to house ICE detainees. See e.g. Rios–

 9   Berrios v. I.N.S., 776 F.2d 859, 863 (9th Cir. 1985) (a decision to detain an alien arrested in

10   California at a facility in Florida was within the province of ICE); Sasso v. Milhollan, 735 F.Supp.

11   1045, 1048 (S.D.Fla. 1990) (a decision to transfer an alien from one locale to another is within the

12   sound discretion of ICE). Congress delegated to DHS and its agency, ICE, the authority to detain

13   aliens placed into removal proceedings. See 8 U.S.C. §§ 1103, 1226, 1231. In carrying out that

14   mandate, ICE has the discretion to contract with private entities for detention services if

15   government facilities are otherwise unavailable. 8 U.S.C. §§ 1103(a)(11), 1231(a)(2), (g). In

16   these contracts, Congress has authorized ICE to provide for programs that pay allowances to

17   detainees of less than the minimum wage. See 8 U.S.C. § 1555(d). The ICE Contract at issue

18   here, between GEO and ICE, is therefore, authorized by Congress’s valid delegation of authority

19   to ICE, and GEO is entitled to DSI.

20         VI.          CONCLUSION
21               For the foregoing reasons, this Court should grant GEO’s Motion for Summary Judgment

22   and summarily dismiss Plaintiffs' WMWA claims in their entirety.

23   ///

24   ///

25   ///

26   ///

27   ///
                                                                         AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.’S MOTION
                                                                     1900 Sixteenth Street, Suite 1700
     FOR SUMMARY JUDGMENT                                                Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 24                                      Telephone: 303-260-7712

     51273540;1
          Case 3:17-cv-05769-RJB Document 227 Filed 01/02/20 Page 26 of 27



 1            Respectfully submitted, this 2nd day of January, 2020.

 2                                         By: s/ Colin L. Barnacle
                                           AKERMAN LLP
 3                                         Colin L. Barnacle (Admitted pro hac vice)
                                           Ashley E. Calhoun (Admitted pro hac vice)
 4
                                           Adrienne Scheffey (Admitted pro hac vice)
 5                                         Allison N. Angel (Admitted pro hac vice)
                                           1900 Sixteenth Street, Suite 1700
 6                                         Denver, Colorado 80202
                                           Telephone: (303) 260-7712
 7                                         Facsimile: (303) 260-7714
                                           Email: colin.barnacle@akerman.com
 8
                                           Email: ashley.calhoun@akerman.com
 9                                         Email: adrienne.scheffey@akerman.com
                                           Email: allison.angel@akerman.com
10
                                           By: s/ Joan K. Mell
11                                         III BRANCHES LAW, PLLC
12                                         Joan K. Mell, WSBA #21319
                                           1019 Regents Boulevard, Suite 204
13                                         Fircrest, Washington 98466
                                           Telephone: (253) 566-2510
14                                         Facsimile: (281) 664-4643
                                           Email: joan@3brancheslaw.com
15

16                                         Attorneys for Defendant The GEO Group, Inc.

17

18

19

20

21

22

23

24

25

26

27
                                                                           AKERMAN LLP
     DEFENDANT THE GEO GROUP, INC.’S MOTION
                                                                       1900 Sixteenth Street, Suite 1700
     FOR SUMMARY JUDGMENT                                                  Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 25                                        Telephone: 303-260-7712

     51273540;1
          Case 3:17-cv-05769-RJB Document 227 Filed 01/02/20 Page 27 of 27



 1                                    PROOF OF SERVICE
 2            I hereby certify on the 2nd day of January, 2020, pursuant to Federal Rule of Civil
 3   Procedure 5(b), I electronically filed and served the foregoing DEFENDANT THE GEO
 4   GROUP, INC.’S MOTION FOR SUMMARY JUDGMENT via the Court’s CM/ECF system
 5   on the following:
 6   SCHROETER GOLDMARK & BENDER
     Adam J. Berger, WSBA #20714
 7   Lindsay L. Halm, WSBA #37141
     Jamal N. Whitehead, WSBA #39818
 8   Rebecca J. Roe, WSBA #7560
     810 Third Avenue, Suite 500
 9   Seattle, Washington 98104
     Telephone: (206) 622-8000
10   Facsimile: (206) 682-2305
     Email: hberger@sgb-law.com
11   Email: halm@sgb-law.com
     Email: whitehead@sgb-law.com
12   Email: roe@sgb-law.com
13   THE LAW OFFICE OF R. ANDREW FREE
     Andrew Free (Admitted Pro Hac Vice)
14   P.O. Box 90568
     Nashville, Tennessee 37209
15   Telephone: (844) 321-3221
     Facsimile: (615) 829-8959
16   Email: andrew@immigrantcivilrights.com
17   OPEN SKY LAW PLLC
     Devin T. Theriot-Orr, WSBA #33995
18   20415 72nd Avenue S, Suite 100
     Kent, Washington 98032
19   Telephone: (206) 962-5052
     Facsimile: (206) 681-9663
20   Email: devin@openskylaw.com
21   MENTER IMMIGRATION LAW, PLLC
     Meena Menter, WSBA #31870
22   8201 164th Avenue NE, Suite 200
     Redmond, Washington 98052
23   Telephone: (206) 419-7332
     Email: meena@meenamenter.com
24
     Attorneys for Plaintiffs
25

26                                              s/ Nick Mangels
                                                Nick Mangels
27
                                                                      AKERMAN LLP
     PROOF OF SERVICE                                             1900 Sixteenth Street, Suite 1700
     (3:17-CV-05769-RJB) – PAGE 26                                    Denver, Colorado 80202
                                                                     Telephone: 303-260-7712

     51273540;1
